 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal No. 4, UnitedSlate, Tile and Composition Roofers, Dampand Waterproof Workers Association, AFL-CIOandViddieStravinskiandAvon Sheet Metal Co., Party to the Contract.Case No. 22-CB-518.December 28, 1962DECISION AND ORDEROn October 4, 1962, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the Re-spondent's exceptions and brief, and hereby adopts the findings, con-clusions, and recommendations a of the Trial Examiner as hereinmodified.In the section of the Intermediate Report entitled"Concludingfindings,"the Trial Examiner concluded that the Respondent causedthe Employer to lay off the Charging Party for nonpayment of aunion fine, in violation of Section 8(b) (2) and (1) (A) of the Act.Weagree.In the "Conclusions of Law," "Recommended Order," and"Appendix," however, the Intermediate Report indicates that theRespondent laid off the Charging Party.These statements in theIntermediate Report are corrected to show that the Respondent causedthe layoff.3ORDERThe Board adopts the Recommended Order of the Trial Examineras corrected."The Respondent's request for oral argument is denied as,in our opinion,the record,including the Respondent's exceptions and brief,adequatelypresents the issues and posi-tions of the parties.2 For the reasons set forth in his dissent in IsisPlumbing S HeatingCo ,138 NLRB 716,Member Leedomwould notgrant intereston the backpay or the fine.a No. 3 of the "Conclusionsof Law" shallread,in place of "By laying off . ."Bycausing thelayoff ..;No 1(a) of the "Recommended Order" shallread, in place of"Laying off ." "Causing the layoff .. . " ; and the first paragraph of the "Appendix"shall read,in place of"Wa WILL NOT lay off ... ,' "WE WILLNOT cause thelayoff . . . .140 NLRB No. 37. LOCAL 4, UNITED SLATE, TILE & COMPOSITION ROOFERS385INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard by Trial Examiner Paul Bisgyer on August 23 and 24,1962, in Newark, New Jersey, on complaint of the General Counsel issued on thebasis of a charge filed on May 14, 1962, and the answer of Local No. 4, United Slate,Tileand Composition Roofers, Damp and Waterproof Workers Association,AFL-CIO, herein called the Respondent. In substance, the complaint, as amendedat the hearing, alleges that the Respondent violated Section 8(b)(1) (A) and (2)of the National Labor Relations Act, as amended, by causing Avon Sheet Metal Co.,herein called Avon, to lay off Viddie Stravinski, the Charging Party, on or aboutMay 14, 1962, for the reasons that he failed to pay a fine which the Respondent hadimposed upon him for violating a union rule. In its amended answer, the Respond-ent, among other things, denies the commission of any unfair labor practices andaffirmatively asserts that its alleged conduct was protected by the Act.Althoughafforded an opportunity to argue their positions orally and to file briefs, the partiesdid not avail themselves of it.The Respondent's motion to dismiss the complaintmade at the close of the hearing, on which I reserved ruling, is now denied in accord-ance with my findings and conclusions set forth below.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE COMPANY INVOLVEDAvon, a New Jersey corporation located in Newark, New Jersey, is engaged in thebusiness of providing and performing roofing and sheet metal work at constructionsites.During the calendar year ending December 31, 1961, Avon in the course of itsbusiness operations performed services as a subcontractor for Frank Briscoe Co., Inc.,for which it was paid more than $50,000. Frank Briscoe Co., Inc., in turn, is ageneral contractor engaged in the construction of industrial, office, and other build-ings.During the same calendar year 1961, Briscoe purchased materials valued inexcess of $500,000 of which materials exceeding $50,000 in value were purchasedand shipped directly to its operations in New Jersey from sources outside that State.Accordingly, I find that Avon is, and has been at all times material herein, engagedin commerce within the meaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction herein.If.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Question presentedIt is too well settled to require discussion that the Act forbids employers and unionsto impair employees' job tenure for nonpayment of fines or assessments imposed bytheir union.'The question here presented is purely a factual one-whether the Re-spondent caused the Charging Party's layoff for failing to pay a fine that it leviedagainst him for violating one of its rules.As usually happens in cases of this type,there is a sharp conflict in testimony regarding the critical events in question.B. The evidenceViddie Stravinski has been in Avon's employ as a roofer for about 6 years and amember of the Respondent for about 11 years.At the time of the events here in-volved, the Respondent and Avon were parties to a union-security agreement coveringa unit in which Stravinski belonged?i Section 8(a) (3) and 8(b) (2) ;The Radio Officers' Union of the Commercial Teleg-raphers Union. AFL (Bull Steamship Company) v. N L R B,347 U.S 17, 40-412The Respondent does not invoke this agreement as a defense to the charge hereinNorcould It since the proviso to Section 8(a) (3) only sanctions enforcement of union-secnrity agreements for nonpayment of initiation fees and periodic dues but not fines andassessments. 386DECISIONSOF NATIONAL LABOR RELATIONS BOARDAbout February or March 1962,3 Stravinskiwas assignedto a job by his foreman.Presumably-or atleast so it wasfound by the Respondent's executive board-thisassignmentshould havegoneto another employee who had greater yard seniorityand Stravinski should therefore have rejectedthe assignment.On charges filedagainst him, the Respondent's executive board on April 2 found Stravinski guiltyof violating a union rule and fined him $76.50, representing the 2 days' work lost bythe senior employee.Thereafter,Respondent's BusinessAgent John Critchley un-successfully sought to collect the fine from Stravinski,4 even enlisting the assistanceof Leo Kotler, Avon's president. Indeed, Kotler credibly testified, in substance, thatbefore the date of Stravinski's layoff,BusinessAgent Critchley had communicatedwith him several times; that Critchley told him that he hadgivenStravinski a dead-line of several weeks within which to pay his $76.50 fine; that Critchley requestedhim (Kotler) to lay off Stravinski if he failed to pay the fine, and that, when he(Kotler) declined the request because he had no reason for taking such action,Critchley replied that he would come down and do it himself.5Since Stravinski failed to pay his fine, Critchley visited Avon's yard on May 14,as he had previously advised Kotler he would do, and spoke to Kotler in the Com-pany's office.According to Kotler's testimony, Critchley stated that he came to layoff Stravinski unless he paid him the money he owed the Union and that he (Critch-ley) had to take this action himself because Kotler would not.Kotler further testifiedthat he did not object to Critchely's contemplated action because it was solely aunion matter which was out of his "jurisdiction."Critchley, on the other hand, tes-tified, in effect, that on this occasion he only inquired of Kotler whether he had anysuccess in persuading Stravinski to pay his fine and that in reply to Kotler's negativeanswer, he told Kotler that Stravinski was taxing the Union's patience.As previouslyindicated, I accept Kotler's accountas more accurateand consistent with the patternof events.Following this conversation,BusinessAgent Critchley entered the yard whereAvon's employees, as was customary, were congregated before starting work. Stra-vinski testified that, while speaking to Victor Washko, a coworker, Critchley ap-proached him and told him that he could not go to work because his fine was stillunpaid and that he (Stravmski) replied, "O.K. Jack."Corroborating Stravinski,Washko testified that on this occasion he heard Critchley tell Stravinski that hewas going to hold him back from work and at that point he (Wasbko) walkedaway because he did not believe it was any of his business to remainsCritchleydenied instructing Stravinski to leave his job.According to Critchley. he visitedAvon's yard, not to see Stravinski, but, as indicated above, to find out from Kotlerwhether he had more success that he (Critchley) had in persuading Stravinskito pay his fine.He further testified that he happened to speak to Stravinski thatmorning only because as he (Critchley) was leaving the yard he saw Stravinksiat the gate and used that opportunity to remind Stravinski of his default in thepayment of his fine, which was endangering his right to union benefits, such ashospitalization, and that he (Critchley) could no longer prevent his suspensionfrom the membership roles.8All the events material herein occurred in 1962.4Although the Respondent adduced some testimony that Stravinski was also delinquentin the payment of his dues, it does not urge that it caused his layoff for this reason In-deed, such a contention would be of dubious validity in view of the fact that on April 26,at least, the Respondent had rejected Stravinski's tender of 3 months' dues because he didnot include the amount of his fine.5 Concerning a conversation he had with Kotler before the critical May 14 episode inthis case, Critchley testified that he requested Kotler to speak to Stravinski and impressupon him that he was risking loss of union benefits if he did not pay the money he owedthe Union.He denied, however, ever asking Kotler to lay off Stravinski.AlthoughKotler did not demonstrate a facility for remembering dates of various conversationswhich, in part, explains some of the confusion in his testimony, I find that his testimonyrecited in the text of this report credible and consistent with the pattern of the eventsfound herein.9Although Stravinski stated in a pretrial affidavit, given to a Board agent when he filedthe charge in this case on May 14, that no one was present during his above conversationwith Critchley, he corrected this statement at the hearing by testifying that Washko waspresent.Critchley contradicted this testimony.Washko, who impressed me as a truth-ful and disinterested witness not given to fabricating testimony, however, confirmedStravinski's testimony in this respectMoreover, Stravinski's misstatement in his affidavitcould reasonably be reconciled with his and Washko's testimony in that Washko was notpresent during theentireconversation because Washko left when he realized the personalnature of the discussion LOCAL 4, UNITED SLATE, TILL & COMPOSITION ROOFERS387Ifind it difficult to believe Critchley's asserted limited purpose of his visit toAvon's plant.Obviously, if such were his purpose and no other, the telephonewould do very well as it did on other occasions when Critchley communicatedwith Kotler.On the other hand, I find Stravinski's and Washko's versions ofthe occurrence more in accord with the realities of the situation and plausibly ex-plains the events that followed.After Crrtchley left the yard, Stravinski informed Avon's President Kotler thatCritchley had laid him off.This information simply evoked Kotler's expressionof regrets that he could do nothing about it. Stravinski thereupon stated that hewas going to the Board's Regional Office to see what they could do for him.7 Laterthat day Stravinski filed the charges in this case.The next day, May 15, Stravinski reported for work.Before permitting himto do so, Kotler stated that he (Kotler) would first have to call the Respondent,suggesting at the same time that Stravinski pay the fine. Shortly thereafter Kotlertold Stravinski that he had telephonedBusinessAgent Critchley and informed himthat Stravinski's fine would be in the mail the next day and that Critchley repliedthat Stravinski could return to work.Stravinski then resumed work without anyfurther interference from the Respondent.A money order for $76.50, the amountof the fine, was mailed to the Respondent on or about May 19 8C. Concluding findingsIt is clear from the foregoing findings of fact that in order to force Stravinskito pay the fine imposed upon him for violating a union rule the Respondent ar-rogated to itself control over his job tenure without the slightest objection fromhis employer who viewed Stravinski's delinquency strictly as a union matter out-side the Company's "jurisdiction."However, as the Supreme Court pointed outinThe Radio Officers' Union of the Commercial Telegraphers Union, AFL vN.L.R.B.,9"The policy of the Act is to insulate employees' jobs from their organi-zational rights" and obligations.10Thus, no matter how commendable its effortsmay be to have its members maintain their good standing and thereby preservetheir union benefits, the Act forbids the union to bring about their layoff for non-payment of a fine. Therefore, having caused Stravinski's layoff for such a reason,I find that the Respondent caused Avon to discriminate against him within themeaning of Section 8(b)(2) of the Act. I further find that, by thus demonstratingcontrol over an employee's job tenure to compel payment of a fine, the Respondentalso restrained and coerced employees in violation of Section 8 (b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and its free flow.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Since the Respondent, by means prohibited by the Act, forced Stravinski to payhis fine of $76.50, I recommend that the Respondent refund this sum of moneyto him. I also recommend that the Respondent reimburse Stravinski for the day'spay lost by him by reason of the discrimination, less his net earnings for that dayIn accordance with the decision of a majority of the Board inIsisPlumbing &7 The foregoing findings are based on the combined testimony of Stravinski and KotlerWhatever variance there is In their respective testimony, it relates to inconsequentialmatters.8 These findingsare basedon Stravinski's undisputed testimony, which I creditHisconfusionregardingthe date themoney orderwas mailed does not affect my findings0 347 U S. 17, 40.10The only exception is that contained in the proviso to Section 8(a) (3) of the Actwhich authorizes employers and labor organizations to enter into certain union-securityagreementsHowever, the Act specifically restricts the utilization of such agreements tocompel payment of initiation fees and periodicdues.The Radio Officers' Union of theCommercial TelegraphersUnion, AFL v. N L RD., supra,at 40-41.681-492-63-vol. 14 0-2 6 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeatingCo.," interest at 6 percent per annum shall be added to the amount ofbackpay due from May 14, 1962, the day Stravinski was unlawfully deprived ofhis employment.12Moreover, I find that the reasons which impelled the Boardmajority to award interest on backpay equally applicable to the refund of the fine.I therefore also recommend that interest at 6 percent per annum be allowed fromthe date Stravinski paid the fine to the Respondent.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.Avon Sheet Metal Co., is an employer engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2.TheRespondent,Local No. 4, UnitedSlate,Tile and Composition Roofers.Damp and Waterproof Workers Association,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.By layingoffViddieStravinski from his job withAvonSheet MetalCo., fornonpayment of a fine imposed upon him for violating a union rule, the Respondentcaused an employer to discriminate against an employee in violation of Section8(a)(3) of theAct and therebyengaged in unfair labor practices within the mean-ing of Section8(b)(2) of the Act.4.By the foregoing conduct, the Respondent also restrained and coerced em-ployees in the exercise of their rights guaranteed in Section7 of the Act and therebycommitted unfair labor practices within the meaning of Section8(b) (1) (A) oftheAct.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend that the Respondent, Local No. 4, United Slate, Tileand Composition Roofers, Damp and Waterproof Workers Association, AFL-CIO,Newark, New Jersey, its officers, agents, representatives, successors, and assigns,shall :1.Cease and desist from:(a)Laying off Viddie Stravinski, or any other employee of Avon Sheet Metal Co.,for failing to pay any fine imposed upon him or otherwise causing or attempting tocause said employer to discriminate against any employee in violation of Section8(a)(3) of the Act.(b) In any like or related manner restraining or coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Refund to Viddie Stravinski the sum of $76.50 paid by him in satisfaction ofthe fine imposed upon him and make him whole for any loss of earnings suffered byreason of the discrimination against him, in the manner set forth in "The Remedy"section of the Intermediate Report.(b) Post in the Respondent's business offices and meeting halls, copies of theattached notice marked "Appendix." 13 Copies of said notice, to be furnished by theRegional Director for the Twenty-second Region, shall, after being duly signed by theRespondent's authorized representative, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to members are customarily11 138 NLRB 716.12 Since only 1 day's backpay Is involved there is no necessity for computing Interestfrom the last day of the calendar quarter, as provided inIsis Plumbingc6Heating Co.,supra13 In the event that this Recommended Order be adopted by the Board, the words "A De-cision andOrder" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals. Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order." VICTORY PLATING WORKS, INC.389posted.Reasonable steps shall be taken to insure that such notices are not altered, de-faced, or covered by any other material.(c) Sign and mail sufficient copies of said notice to the Regional Director for theTwenty-second Region for posting by Avon Sheet Metal Co., at all locations wherenotices to its employees are customarily posted, if the Company is willing to do so.(d)Notify the said Regional Director, in writing, within 20 days from the date ofthe receipt of this Intermediate Report and Recommended Order, what steps the Re-spondent has taken to comply herewith.1414 In the event that this Recommended Order be adopted by the Board, this provision'shall be modified to read: "Notify said Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To ALL MEMBERS OF LOCAL No. 4 UNITED SLATE, TILE AND COMPOSITIONROOFERS, DAMP AND WATERPROOF WORKERS ASSOCIATION, AFL-CIO, AND TO ALLEMPLOYEES OF AVON SHEET METAL CO.Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT lay off Viddie Stravinski or any other employee of Avon SheetMetal Co., for failing to pay any fine imposed upon him or otherwise cause orattempt to cause the said Employer to discriminate against any employee inviolation of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerce employees inthe exercise of their rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring membership in alabor organization as authorized in Section 8(a)(3) of the Act.WE WILL refund to Viddie Stravinski the amount of the fine he was compelledto pay us and we will make him whole for any loss of pay he may have sufferedbecause of the discrimination against him.LOCAL No. 4, UNITED SLATE, TILE AND COMPOSITIONROOFERS, DAMP AND WATERPROOF WORKERS AS-SOCIATION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withitsprovisions.Victory Plating Works,Inc.andInternational Association ofMachinists,District Lodge No. 24,AFL-CIO.Case No. 36-CA-1121.December 31, 1962DECISION AND ORDEROn May 9, 1962, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report.140 NLRB No. 34.